El Juez Asociado Se. Hernández,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando> los fundamentos de hecho de la sentencia apelada.
Resultando que la parte actora invocó en su demanda co-mo fundamentos de derecho los artículos 1089, 1091, 1108, 1291, 1297 y 1299 del Código Civil, los 62, 63 y 50 del Código de Comercio, los 36, 37 y 41 de la Ley Hipotecaria, la senten-cia del Tribunal Supremo de España de 2 de Deciembre de 1887, los artículos 1, 2 y 3 de la Orden Judicial de 20 de Marzo de 1899, y el 63 de la Orden General No. 118, del mismo año, y en escrito posterior á dicha demanda, como adición á la súplica de la misma, interesó también fueran condenados los esposos Miranda Freytes al abono de las responsabilidades expresadas en la mencionada súplica, extremo que por omi-sión involuntaria de copia no se había consignado en ella.
Resultando que los demandados al contestar la demanda, citaron en apoyo de su derecho, los artículos 531 y 532 de la Ley de .Enjuiciamiento Civil, los 348, 657, 661, 1401 y 1408 del Código Civil, y los 313, 342, 943 y 1967 del Código de Co-mercio.
Resultando de certificación expedida por el Registrador de la Propiedad de Arecibo que Don José Miranda en el año de 1899 promovió ante el Juzgado Municipal de Manatí expediente para acreditar la posesión en que se hallaba su esposa Doña Dionisia Freytes, desde hacia seis años, de la finca de ciento veinte y cinco cuerdas, á que se refiere este pleito, la que diez años antes, más ó menos, había adquirido por herencia de su padre Don Pedro José Freytes, habién-dose señalado á dicha finca el valor de seiscientos pesos, expe-diente que fue aprobado por auto de primero de Julio del año citado, é inscrito en dicho Registro de la Propiedad, en 26 de Octubre del propio año, cuya finca vendió posteriormente á la Doña Dionisia por escritura pública otorgada en Vega-*196Baja con fecha 20 de Enero de 1899, también inscrita en el mencionado Registro, á Don Arturo Freytes por precio reci-bido de cinco mil pesos.
Resultando de la cuenta corriente que llevaba Don José Miranda con A. Puente y Ca., de que se deriva el crédito re-clamado, que las partidas de deber de dicha cuenta se refieren en su mayor parte á provisiones, mercancías y efectos, y al-gunas también á metálico* sin que en ellas figure Doña Dioni-sia Freytes: que Don José Miranda al absolver posiciones, en el acto del f'nicio oral, manifestó que tenía un pequeño ven-torrillo en la finca de su esposa, que lo que tomaba en casa de A. Puente y Ca. lo destinaba á dicha finca y á otra que compró en fecha que no puede precisar; que se comprometió á pagar el importe de la cuenta que se le reclama con el pro-ducto de las dos fincas expresadas: que si bien en el expe-diente posesorio de la finca de su esposa manifestó que valía seiscientos pesos, lo hizo así para conseguir que el Juzgado y el Secretario le cobraran poco por la instrucción del expe-diente, pues entendía que valía el doble ó quizás el triple de aquella cantidad: que con posterioridad á la adquisición de la finca por su esposa, se hicieron en ella varias plantaciones de café y otros frutos, por los agregados que trabajan en ella, á medias con Doña Dionisia, y que ésta no tenía conocimiento de sus cuentas con la casa de Puente pues eran suyas parti-culares y las pagaba con otra finca que tenía: habiendo de-clarado el testigo Don José Rivera Rodriguez que conoce la finca de Doña Dionisia Freytes, é ignora el valor que pueda tener, que antes estaba dedicada á pastos y malezas y algunas plantaciones de café, que hoy no tiene: que cuando Doña Dio-nisia vendió dicha finca á Don José Arturo Freytes había en ella plantaciones de café y algunos establecimientos, y que los pagos se hacían á la casa de Puente de los productos de café de la finca de ciento veinte y cinco cuerdas teniendo otra Miranda en Enero de 1899 que había comprado á un tal Agosto por los años 97 al 98.
Aceptando los Considerando de la sentencia apelada, pero *197entendiéndose modificado el 8o en el sentido de qne la snma adeudada por Don José Miranda Perez á la mercantil A. Pnente y Ca., según los libros de esa sociedad, ascendía á cinco mil trescientos cincuenta y ocho pesos y'un centavo en moneda provincial y nó dollars, según se expresa en dicho Considerando.
Considerando qne si bien en el expediente posesorio instrui-do en el año de 1889, para acreditar la posesión en que estaba Doña Dionisia Freytes de la finca de ciento veinte y cinco cuerdas de terreno, á que se refiere la demanda,*^ hizo constar que valía seiscientps pesos, y posteriormente en Enero de 1899, Doña Dionisia la vendió á su hermano Don Arturo por precio recibido de cinco mil pesos, ese aumento del valor de la finca sobre el que antes se le diera, no puede reputarse per-teneciente á la sociedad de gananciales, del matrimonio Miranda-Freytes, y sujeto, por tanto, al pago de la deuda que se reclama, pués no se ha justificado en el juicio cuál fuera el valor que aquélla tuviera al adquirirla Doña Dionisia de su padre Don Pedro José Freytes, por título de herencia, seis años antes á la fecha de instrucción del expediente posesorio, ni que el mayor valor de cinco mil pesos, por el que la vendió á su hermano Don Arturo, fuera debido á mejoras que se hi-cieran en la misma con capital qne facilitara la mercantil “A. Pnente y Ca.” á la sociedad de gananciales del matri-monio Miranda-Freytes, siendo; como es, insuficiente para probar extremo tan importante, la declaración prestada por Don JoséMiranda Perez, más bien contradicha que corrobo-rada por las partidas de su cuenta corriente con A. Puente y Ca., qne en su mayor parte se refieren á provisiones y mer-cancías, sin qne la obligación que contrajo de pagar la deuda con los productos de la finca pueda afectar el dominio qne Doña Dionisia tenía sobre ella.
Considerando qne ya se atienda á los preceptos del Código Civil de 1899, ya á la Legislación anterior, no puede esti-marse obligada Doña Dionisia Freytes á responder, con el *198valor total ó parcial de la finca qne vendió á su hermano, del pago de la deuda contraida por su esposo Don José Miranda con la sociedad A. Puente y Ca., y que por tanto faltan tér-minos hábiles para aplicar á ella, y á su hermano Don Arturo, los preceptos de la Orden Judicial de 20 de Marzo de 1899, del Código Civil y de la Ley Hipotecaria, que se invocan en la demanda.
Vistos los textos legales que se citan en la sentencia.
Fallamos que debemos confirmar y confirmamos la senten-cia que dictó el Tribunal de Distrito de Arecibo en veinte y dos de Diciembre de mil novecientos dos, con la sola modifi-cación de que la cantidad que debe pagar Don José Miranda Perez á Doña Juana Puente y Leal es la de cinco mil tres-cientos cincuenta y ocho pesos un centavo moneda provincial, que será reducida á americana, con el descuento de un cuarenta por ciento, é imponemos las costas del recurso á la parte apelante; y devuélvanse los autos al Tribunal senten-ciador con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente .Quiñones, y Aso-ciados Pigueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.